Williams, J.:
It seems to us that there was evidence sufficient to authorize the jury to find in favor of the plaintiffs upon the' questions- submitted to them. The evidence with reference to- the property having been *495shipped free, was not given by witnesses who were present and examined it before shipment. Such evidence would hardly be expected. Some evidence was, however, given by the opinion of an expert, that, judging from its condition after its arrival here, he should say it was, in his opinion, shipped free, and there was considerable evidence as to its condition after its arrival here. This was enough to justify a finding of the fact of a shipment free. No evidence was given on the part of the defendants to contradict this proof, except evidence as to its condition after its arrival here.
The finding by the jury was authorized upon the evidence taken altogether. There was evidence by the bill of lading as to the time of the shipment. There was considerable conflict in the evidence as to the quality and condition of the property after its arrival here, and down to the time of the sale at auction.
The facts to be found from all this evidence were properly submitted to the jury. Various exceptions were taken by the defendants to the admission of the evidence of experts as to the quality and condition of the property.
The witnesses were shown to be experts as to such property, and their opinions as to its quality and condition were, therefore, clearly competent. There was but a single exception to the charge and that was without merit.
The judgment and order appealed from should be affirmed, with costs.
Van Brunt, P. J., Patterson O’Brien and Ingraham, JJ., concurred.
Judgment and order affirmed, with costs.